Name: 2002/72/EC: Council Decision of 21 January 2002 on the signing and on the provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products initialled on 12 November 2001
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa;  leather and textile industries;  tariff policy
 Date Published: 2002-02-02

 Avis juridique important|32002D00722002/72/EC: Council Decision of 21 January 2002 on the signing and on the provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products initialled on 12 November 2001 Official Journal L 033 , 02/02/2002 P. 0009 - 0009Council Decisionof 21 January 2002on the signing and on the provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products initialled on 12 November 2001(2002/72/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a Memorandum of Understanding on trade in textile products with the Arab Republic of Egypt.(2) The Memorandum of Understanding was initialled on 12 November 2001.(3) Subject to its possible conclusion at a later date, the Memorandum of Understanding should be signed on behalf of the European Community.(4) It is appropriate to apply this Memorandum on a provisional basis as from 1 January 2002 pending the completion of the relevant procedures for its formal conclusions, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1The signing of the Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Memorandum.The text of the Memorandum is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Memorandum of Understanding on behalf of the Community subject to its conclusion.Article 3Subject to reciprocity, the Memorandum of Understanding shall be applied on a provisional basis as from 1 January 2002 pending the completion of the procedures for its formal conclusion.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete